DETAILED ACTION
This action is responsive to the Amendments and Remarks received 08/08/2022 in which no claims are cancelled, claims 1, 9, and 13 are amended, and no claims are added as new claims.
Response to Arguments
On page 8 of the Remarks, Applicant contends whether the syntax elements are bypass coded or not depends on the residual data coding structure to which the syntax element of the transform coefficient belongs.  Applicant concludes whether the syntax elements are context coded or bypass coded is determined in units of transform coefficients not in units of syntax elements.  First, Examiner disagrees that the claim requires such an interpretation.  Second, transform coefficients are syntax elements, so there is actually no distinction.  Not only do Applicant’s dependent claims (e.g. claim 5) contract Applicant’s suggestion that coefficients are not syntax elements, many prior art publications contact Applicant as well.  LeLeannec (US 2020/0382810 A1) teaches “transform coefficient syntax elements.” (LeLeannec, ¶ 0085).  Lim (US 2020/0288134 A1) teaches “a syntax element for transform coefficients.” (Lim, ¶ 0210).  Li (2020/0099957 A1) teaches “Syntax Elements of Transform Coefficients” (e.g. Li, ¶ 0104 et seq.; see also Li, ¶ 0116). Finally, Hsiang (already cited for other claims), paragraph [0044] teaches, “the syntax elements of a transform coefficient.”  In view of the foregoing evidence, Applicant’s argument does not make sense to the skilled artisan.  Attorney arguments and conclusory statements unsupported by factual evidence are entitled to little probative value.  In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  For all the foregoing reasons, Examiner is not persuaded of error.
On pages 9–10 of the Remarks, Applicant contends VTM5 differs from the claimed invention.  Examiner simply notes the rejection is based on the teachings of Kato, which describes improvements to VTM5.  Examiner finds the perhaps helpful discussion provided by Applicant is also not particularly relevant to the rationale for the rejection of the claimed features.  Afterall, Kato describes a modification to VTM5.  Moreover, Kato is evidence regarding what would have been obvious to the skilled artisan at that time.  For this reason, Examiner does not find Applicant’s arguments persuasive.
Other claims are not argued separately.  Remarks, 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5–10, and 12–14 are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 2018/0288409 A1) and Kato et al., “Non-CE7:  Unification of syntaxes after CCB count exceeds the maximum number between transform residual and transform skip residual,” Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 15th Meeting:  Gothenburg, SE 3–12 July 2019. JVET-O0406-v2.
Regarding claim 1, the combination of Heo and Kato teaches or suggests an image decoding method, performed by a decoding apparatus, the method comprising:  obtaining image information including prediction mode information and residual information of a current block through a bitstream (Heo, ¶ 0172:  teaches determining prediction mode information; Heo, ¶ 0145:  teaches residual information is also part of the bitstream); deriving a prediction mode of the current block based on the prediction mode information (Heo, ¶ 0172:  teaches determining prediction mode information); deriving prediction samples of the current block based on the prediction mode (Heo, ¶ 0172:  teaches determining prediction mode information and deriving prediction samples); deriving residual samples of the current block based on the residual information (Heo, Abstract:  teaches deriving residual samples from residual information); and generating reconstructed samples of the current block based on the prediction samples and the residual samples (Heo, Abstract and ¶ 0076:  teaches generating a reconstructed sample from prediction and residual), wherein the residual information includes syntax elements for a first transform coefficient to an n-th transform coefficient and syntax elements for an n+1th transform coefficient to a last transform coefficient of the current block (The skilled artisan knows there are syntax elements associated with the transform coefficients; Kato’s Section 1 lists them as flags, which the skilled artisan knows are syntax elements; Heo teaches the prior art basics of video coding, such as those claimed above, but is not relied upon for teaching a maximum number of context coded bins and switching coding structures when a maximum threshold is met; Kato, Section 1:  teaches there is a maximum number of CCBs that can be set such that after the threshold is exceeded, any data after that is coded using a different coding structure; Kato, Table 2:  teaches that after the number of context coded bins of the syntax elements reaches a threshold, the coding structure changes to “CABAC bypass only” for the remaining syntax elements), wherein a number of context-coded syntax elements for the first transform coefficient to the n-th transform coefficient is equal to a maximum number of context coded bins of the current block, wherein the syntax elements for the first transform coefficient to the n-th transform coefficient are syntax elements according to a first residual data coding structure of Transform Skip Residual Coding (TSRC) (Kato, Table 2:  illustrates that for transform skip mode, context-coded syntax elements for residual coding uses the residual transform skip coding structure so long as the context coded bins do not exceed a threshold), wherein the syntax elements for the n+1th transform coefficient to the last transform coefficient are syntax elements according to a second residual data coding structure of the TSRC (Kato, Table 2:  illustrates that for transform skip mode, context-coded syntax elements for residual coding uses the “CABAC bypass only” coding structure for context coded bins exceeding the threshold), wherein the syntax elements according to the second residual data coding structure include coefficient level information and a sign flag for a transform coefficient (Kato, Table 2:  teaches the CABAC bypass only coding structure is used for coefficient levels and sign flags), wherein syntax elements of a transform coefficient of the current block, which are the syntax elements according to the first residual data coding structure, are context-coded, and syntax elements of a transform coefficient of the current block, which are the syntax elements according to the second residual data coding structure, are bypass-coded (Kato, Table 2:  illustrates that for transform skip mode, context-coded syntax elements for residual coding uses the residual transform skip coding structure so long as the context coded bins do not exceed a threshold; Kato, Table 2:  illustrates that for transform skip mode, context-coded syntax elements for residual coding uses the “CABAC bypass only” coding structure for context coded bins exceeding the threshold).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Heo, with those of Kato, because both references are drawn to the same field of endeavor, because Heo is merely relied upon to teach well-known prior art features that Kato simply did not rehash in Kato’s contribution to the video coding standard, and because Kato teaches a technique for coding bins when transform skip mode is applied that could be easily plugged in to Heo’s transform skip mode.  Thus, the combination is a mere combination of prior art elements, according to known method, to yield a predictable result.  This rationale applies to all combinations of Heo and Kato used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Heo and Kato teaches or suggests the image decoding method of claim 1, wherein the current block is a transform skip block (Kato, Table 2:  explains this process is for transform skip mode), wherein the image information includes a transform skip flag for whether transform is applied to the current block, and wherein a value of the transform skip flag for the current block is 1 (Heo, ¶ 0087:  teaches a transform skip flag taking the value of 1 indicating transform is skipped).
Regarding claim 3, the combination of Heo and Kato teaches or suggests the image decoding method of claim 1, wherein the context-coded bins for the current block are all used as bins of the context-coded syntax elements for the first transform coefficient to the n-th transform coefficient (Kato, Section 1:  teaches context-coded bins for transform coefficients are counted to evaluate whether they exceed a threshold, in which case the threshold would indicate a position from the first to the n-th transform coefficient).
Regarding claim 5, the combination of Heo and Kato teaches or suggests the image decoding method of claim 1, wherein the context-coded syntax elements among the syntax elements according to the first residual data coding structure includes a significant coefficient flag for whether a transform coefficient is a non-zero transform coefficient, a sign flag for a sign for the transform coefficient, a first coefficient level flag for whether a coefficient level of the transform coefficient is greater than a first threshold value, and a parity level flag for a parity of the coefficient level for the transform coefficient (Examiner notes these are the normal syntax elements for coding transform coefficients; Kato, Section 1:  lists these context-coded syntax elements).
Regarding claim 6, the combination of Heo and Kato teaches or suggests the image decoding method of claim 1, wherein the deriving the residual samples includes:  deriving transform coefficients of the current block based on the syntax elements according to the first residual data coding structure and the syntax elements according to the second residual data coding structure; and deriving the residual samples based on the transform coefficients (No matter how they are coded, the syntax elements for the transform coefficients are used to derive residual sample values; Heo, Abstract:  explains residuals are generated based on transform coefficients).
Regarding claim 7, the combination of Heo and Kato teaches or suggests the image decoding method of claim 1, wherein the n+1th transform coefficient to the last transform coefficient are derived based on the syntax elements according to the second residual data coding structure (Examiner has doubts this is further limiting under the requirements of 35 U.S.C. 112(d); see treatment of claim 1 and the explanation regarding Kato’s Table 2 describing a second coding structure for bins exceeding a threshold number).
Regarding claim 8, the combination of Heo and Kato teaches or suggests the image decoding method of claim 7, wherein a coefficient level of the transform coefficient is derived as a value represented by the coefficient level information for the transform coefficient, and wherein a sign of the transform coefficient is derived as a sign indicated by the sign flag (Examiner has doubts this is further limiting under the requirements of 35 U.S.C. 112(d); see treatment of claim 1 and the explanation regarding Kato, Table 2, which teaches the CABAC bypass only coding structure is used for coefficient levels and sign flags).
Claim 9 lists the same elements as claim 1, but is drawn to the corresponding encoding method rather than the decoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 10 lists the same elements as claim 2, but is drawn to the corresponding encoding method rather than the decoding method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 12 lists the same elements as claim 3, but is drawn to the corresponding encoding method rather than the decoding method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 13 lists the same elements as claim 1, but is drawn to a product-by-process rather than the method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 14 lists the same elements as claim 3, but is drawn to a product-by-process rather than the method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claims 4, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heo, Kato, and Hsiang (US 2020/0068206 A1).
Regarding claim 4, the combination of Heo, Kato, and Hsiang teaches or suggests the image decoding method of claim 1, wherein the maximum number of the context-coded bins of the current block is derived based on a width and a height of the current block (Hsiang, ¶ 0068:  teaches the constraint on the number of bins allowed for a transform block may be determined according to, inter alia, the block’s size, width, or height).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Heo and Kato, with those of Hsiang, because all three references are drawn to the same field of endeavor and because Hsiang merely explains how Kato’s maximum bin threshold is determined in the prior art.  Thus, the combination is a mere combination of prior art elements, according to known method, to yield a predictable result.  This rationale applies to all combinations of Heo, Kato, and Hsiang used in this Office Action unless otherwise noted.
Claim 11 lists the same elements as claim 4, but is drawn to the corresponding encoding method rather than the decoding method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 15 lists the same elements as claim 4, but is drawn to a product-by-process rather than the method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
LeLeannec (US 2020/0382810 A1) teaches “transform coefficient syntax elements.” (LeLeannec, ¶ 0085).  
Lim (US 2020/0288134 A1) teaches “a syntax element for transform coefficients.” (Lim, ¶ 0210).  
Li (2020/0099957 A1) teaches “Syntax Elements of Transform Coefficients” (e.g. Li, ¶ 0104 et seq.; see also Li, ¶ 0116).
Habermann et al., “Syntax Element Partitioning for High-Throughput HEVC CABAC Decoding,” 2017.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Primary Examiner, Art Unit 2481